M A N A G E M E N TA G R E E M E N T OWNER: REGENCY NORTH ACQUISITION, LLC AGENT: MAXUS PROPERTIES, INC. PREMISES: REGENCY NORTH APARTMENTS 6024 N. Jefferson Kansas City, MO64118 BEGINNING: November 1, 2007 ENDING: October 31, 2012 IN CONSIDERATION of the covenants herein contained, REGENCY NORTH ACQUISITION, LLC (hereinafter collectively called "Owner@), and MAXUS PROPERTIES, INC. (hereinafter called AAgent@), agree as follows: 1.The Owner hereby employs the Agent exclusively to rent and manage the property known as Regency North Apartments (hereinafter collectively referred to as the APremises@) upon the terms and conditions hereinafter set forth, for a term of five (5) years, commencing on November 1, 2007 and terminating on October 31, 2012 and thereafter for yearly periods from time-to-time, unless on or before thirty (30) days prior to the date last above-mentioned, or on or before thirty (30) days prior to the expiration of any such renewal period, either party hereto shall notify the other in writing that it elects to terminate this Agreement, in which case this Agreement shall be thereby terminated on said last mentioned date.(See also Paragraph 6.3 below.) 2.
